Citation Nr: 0508547	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  97-23 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include headaches, a seizure disorder, memory 
loss, attention deficit, and depression.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and M. H.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to March 
1981, and from December 1981 to September 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the RO. 

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge at a video hearing in December 
2001.  

This appeal was remanded by the Board for additional 
development in December 1998 and July 2003.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran has no residuals of a head injury related to 
active service. 



CONCLUSION OF LAW

Residuals of head injury were not present in service or for 
many years later, and it is not causally related to disease 
or injury in service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined VA 
's duty to assist a veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in December 2003, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Because this case was 
pending when the VCAA was enacted, the notice was provided 
after the initial decision.  The Pelegrini Court noted that 
it did not intend to void RO decisions made prior to proper 
VCAA notice.  It provided a remedy for delayed notice, which 
was a remand for the RO to provide the necessary notice, or 
for the Board to provide reasons and bases as to why the 
veteran was not prejudiced by the lack of notice.  Pelegrini 
v. Principi, at 120, 122-124.  The required VCAA notice was 
ultimately provided by the RO in the December 2003 letter.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection.  The veteran 
was afforded VA examinations in March 1997, May 2003, January 
2004, and August 2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski , 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.   

Analysis

The record reflects that the veteran sustained an injury to 
the back of his head on the right side in 1982.  The veteran 
asserts that he was hit in the head while he was home on 
authorized leave.  The injury required stitches.  

In June 1982 the veteran had a skull series which revealed a 
normal skull.  A week and a half later, the veteran was seen 
at the medical clinic with complaints of severe headaches and 
blackouts.  The initial assessment was a possible concussion 
due to the prior head injury.  The veteran was given another 
skull series which showed no significant abnormalities.  

The veteran did not seek treatment for his head injury for 
the remainder of his active service.

The claims file shows that veteran was hospitalized several 
times at various hospitals between 1986 and 1999.  He has 
been diagnosed with alcohol dependence, cocaine abuse, anti-
social personality trait, major depression, dependent and 
paranoid personality traits, and bipolar disorder.

Many of the treatment records from the hospitals note that 
the veteran believes that his headaches and violent outbursts 
were precipitated by a head injury he received in June 1985 
while he was employed as a mental health specialist at South 
Carolina State Hospital.  He was kicked in the head by one of 
the patients.  The veteran nearly loss consciousness.  
Following the incident, the veteran was hospitalized for the 
first time at William S. Hall Psychiatric Institute (WSHPI) 
for an evaluation of a possible seizure disorder.  No 
evidence of a seizure disorder was found at that time.

The evaluators at WSHPI noted that the records from the 
veteran's prior admission revealed that the veteran had 
sustained another mild head injury in a car accident two 
years before the incident at the State Hospital.  After that 
injury, he also complained of headaches and violent 
outbursts.

Aside from the veteran's assertions, however, there is no 
medical evidence of any organic mental disorder in the 
treatment records.

The veteran was afforded a VA examination in March 1997.  He 
reported the in-service injury to his head, and subsequent 
blackouts.  He also reported that he was beginning to use 
alcohol to excess and crack cocaine about that same time.  
The neurological examination showed the veteran to be a fully 
alert and oriented man who is able to retain short term 
memory very well.  He was able to calculate.  He had a grasp 
of abstract concepts and his fund of information was 
commensurate with his social situation.  Cranial nerve 
examination failed to disclose an abnormality.  The examiner 
found no evidence of organic mental dysfunction as a result 
of a head injury.

At the May 2003 VA examination, the veteran's claims file was 
reviewed in its entirety.  W. Brannon, M.D., stated that the 
veteran's active duty health record does not contain 
information suggesting the presence or the possibility of a 
neurological disturbance.  Dr. Brannon noted that the 
veteran's military service was terminated prematurely as a 
convenience to the government due in large measure to the 
veteran's behavioral manifestations.

Dr. Brannon noted that nowhere could there be found a 
clinical description of seizures in the record nor any 
abnormal laboratory tests to support a diagnosis of seizure 
disorder.  On neurological examination, the veteran was alert 
with no dementia.  Cranial nerve, motor system, sensory, and 
reflex examinations were normal.  Dr. Brannon found no 
evidence to support the fact that the veteran has a seizure 
disorder that can clearly be related or even reasonably 
related to his military service. 

In the January 2004 addendum to the examination, the veteran 
reported that he continues to have headaches.  He continues 
to use alcohol, but on a limited basis.  He denied use of 
cocaine, but reported that he does marijuana on occasion.  He 
reported that he has had no further head trauma beyond that 
described in his previous records.

On examination, the veteran's mental status was normal.  He 
was alert and fully oriented.  He had no dementia.  His 
memory was satisfactory and he was able to discuss his daily 
activities with no difficulty and he did not complain of 
memory loss.

Cranial nerve examination demonstrated no abnormality of 
ocular motility, visual fields, facial symmetry, tongue 
mobility, swallowing, or speaking.  Tendon reflexes were 
symmetrical and there were no pathologic reflexes.

Dr. Brannon's impression was the veteran has no evidence of a 
neurologic impairment that would cause any disability.  
Specifically, a careful review of all available medical 
records did not confirm the presence of any clinical 
epilepsy, nor was the presence of epilepsy suggested by 
abnormalities in electroencephalopgraphy.  Dr. Brannon 
determined that a diagnosis of a psychiatric nature and drug 
dependency would be the most appropriate diagnoses for the 
veteran.

In the August 2004 VA examination, the veteran was examined 
by A. Trujillano, M.D.  Dr. Trujillano noted that everything 
on the veteran's social security case refers back to when his 
head was kicked multiple times by a psychotic patient.  The 
veteran claimed to be under a lot of stress.  He reported 
that the headaches sometimes disappear for weeks at a time 
and they come back for no reason.  He described the headaches 
as thumping.  

The neurological examination was negative.  The veteran's 
mentation and cranial nerves were good.  Gait was normal.  
Motor, strength, coordination, sensation, and deep tendon 
reflexes were okay.  Dr. Trujillano agreed with Dr. Brannon 
the veteran has a psychiatric problem.

The evidence is clear that the veteran sustained an injury to 
the head while he was in service.  The particulars of that 
injury are unknown.  The record, however, discloses no 
findings of any residuals of the in-service head injury.  The 
complaints of headaches, seizure disorder, memory loss, 
attention deficit, and depression, have not been attributed 
to in-service injury.

Although the veteran has expressed the opinion that he has 
residuals of a head injury sustained in service, as a 
layperson, he is not competent to offer an opinion as to 
medical causation.  See Espiritu v. Brown, 2 Vet. App. 492 
(1992).

The only competent opinions are against the claim.  Drs. 
Brannon and Trujillano have opined that the veteran's 
problems are of a psychiatric nature, not related to an 
organic mental dysfunction.  Accordingly, the weight of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the veteran's claim of service 
connection, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for residuals of a head injury, to include 
headaches, a seizure disorder, memory loss, attention 
deficit, and depression, is denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


